FILED
                           NOT FOR PUBLICATION
                                                                            SEP 08 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: GRAND JURY INVESTIGATION                  Nos. 16-50234
                                                      16-55640

UNITED STATES OF AMERICA,                        D.C. No. 2:15-cm-01014-UA-1

              Appellee,
                                                 MEMORANDUM*
  v.

DOE APPELLANTS AND
CORPORATIONS,

              Respondents-Appellants.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                           Submitted August 31, 2016**
                              Pasadena, California

Before: SILVERMAN, FISHER, and WATFORD, Circuit Judges.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 4
      1. Under Perlman v. United States, 247 U.S. 7 (1918), we have jurisdiction

to review the order requiring production of documents entered on June 27, 2016.

Because appellants’ former attorneys would likely produce the allegedly privileged

documents to the government rather than risk a contempt citation, appellants may

appeal the order to protect the privilege. See United States v. Krane, 625 F.3d 568,

572 (9th Cir. 2010). We lack jurisdiction over all other orders appellants

challenge.

      2. Appellants argue that the district court erred by not revisiting its finding

of a prima facie case of crime-fraud, which is step one of the crime-fraud inquiry.

See In re Napster, Inc. Copyright Litig., 479 F.3d 1078, 1090 (9th Cir. 2007),

abrogated in part on other grounds by Mohawk Indus., Inc. v. Carpenter, 558 U.S.

100 (2009). This court previously affirmed the district court’s finding of a prima

facie case of crime-fraud, however, and remanded to the district court to conduct

only the second step of the crime-fraud inquiry. In re Grand Jury Investigation,

810 F.3d 1110, 1114 (9th Cir. 2016); In re Grand Jury Investigation, 628 F. App’x

482, 483 (9th Cir. 2016). Under the law of the case doctrine, we are “precluded

from reexamining” this finding. United States v. Smith, 389 F.3d 944, 948 (9th

Cir. 2004). We therefore decline to reach any of appellants’ arguments challenging

the district court’s finding of a prima facie case of crime-fraud.
                                                                          Page 3 of 4
      3. Appellants contend that the district court erred by ordering production of

certain documents under the crime-fraud exception. We find none of these

contentions meritorious.

      Appellants argue that the district court’s analysis in the June 2016 order

erred in two ways: first by not specifying the factual basis for each communication,

and second by requiring an insufficient nexus between the communications and the

alleged crime-fraud. We disagree. The district court discussed its evaluation

process as applied to each document, and the court reviewed each document

individually. Only emails that were “sufficiently related to” and “made in

furtherance of the alleged illegality” because they “provided information necessary

for [the attorneys] to draft and complete the FDA letters” were ordered produced.

The district court clearly explained both its process as applied to each document

and its factual basis for ordering production of each document. Document-by-

document factual findings did not need to be specified in the order.

      We also reject appellants’ argument that none of the communications that

post-dated the attorneys’ letters to the FDA were in furtherance of the crime-fraud.

We agree with the district court that these communications were subject to

production because they were in furtherance of an ongoing fraud. See Napster,

479 F.3d at 1090.
                                                                          Page 4 of 4
      Lastly, we reject appellants’ contention that the Noerr-Pennington doctrine

precludes the district court’s production order. The Noerr-Pennington doctrine has

no application on the facts of this case. See In re Richard Roe, Inc., 168 F.3d 69

(2d Cir. 1999).

      AFFIRMED.

      The mandate shall issue forthwith. All pending motions concerning these

appeals are denied.